Title: To Benjamin Franklin from Henry Hunter, 27 May 1784
From: Hunter, Henry
To: Franklin, Benjamin



Hotel de Russie, Rüe de RichlieuThursday May 27th. 1784

Dr. Hunter presents his Respects to Dr. Franklin. He this morning forwarded a Packet addressed to Mr Jay from Dr

Witherpoon who is now at London; but is this moment informed that Mr Jay is departed for America. He is apprehensive, from a Note brought him by his Servant from Passy, that the Packet from London will be dispatched after Mr Jay, unopened; & he is well assured it contains papers of importance to Dr Witherspoon to be used at Paris. It will therefore be necessary that the Gentleman who transacts Mr Jay’s business should open the Packet, & act upon the information it contains.
If Dr Franklin has any thing to forward to Dr. Witherspoon, Dr. H. will be happy to carry his Commands: he sets out for England, by Way of Flanders & Holland on Monday next.—
 
Addressed: A Monsieur / Monsieur le Doct. Franklin / a Passy
Notation: Dr. Hunter May 27, 1784.—
